Exhibit 10.7

2006 Stock Plan
for Non-Employee Directors
of Honeywell International Inc.

option Agreement

          OPTION AGREEMENT made in Morris Township, New Jersey, as of the [DAY]
day of [MONTH, YEAR] between Honeywell International Inc. (the “Company”) and
[DIRECTOR NAME] (the “Director”).

 

 

1.

Grant of Option. The Company has granted you an Option to purchase [NUMBER]
Shares of Common Stock, subject to the provisions of this Agreement. This Option
is a nonqualified Option for federal income tax purposes.

 

 

2.

Exercise Price. The purchase price of the Shares covered by the Option will be
[DOLLAR AMOUNT] per Share.

 

 

3.

Vesting. Subject to the earlier vesting of the Option as provided below upon
your retirement from the Company’s Board of Directors at or after age 72, death
or Disability or a Change in Control, the Option will become exercisable in
cumulative installments as follows:[VESTING PROVISIONS.CURRENT VESTING IS 40% ON
APRIL 1 OF FIRST YEAR FOLLOWING GRANT DATE, ADDITIONAL 30% ON APRIL 1 OF SECOND
YEAR FOLLOWING GRANT DATE, ADDITIONAL 30% ON APRIL 1 OF THIRD YEAR FOLLOWING
GRANT DATE].

 

 

4.

Term of Option. The Option must be exercised prior to the close of the New York
Stock Exchange (“NYSE”) on [DATE], subject to earlier termination or
cancellation as provided below. If the NYSE is not open for business on the
expiration date specified, the Option will expire at the close of the NYSE’s
next business day.

 

 

5.

Payment of Exercise Price. You may pay the Exercise Price by cash, certified
check, bank draft, wire transfer, postal or express money order, or any other
alternative method specified in the Plan and expressly approved by the
Committee. Notwithstanding the foregoing, you may not tender any form of payment
that the Committee determines, in its sole and absolute discretion, could
violate any law or regulation.

 

 

6.

Exercise of Option. Subject to the terms and conditions of this Agreement, the
Option may be exercised by providing notice to the Company by contacting the
Director -Executive Compensation, or the Corporate Secretary. If the Option is
exercised after your death, the Company will deliver Shares only after the
Committee has determined that the person exercising the Option is the duly
appointed executor or administrator of your estate or the person to whom the
Option has been transferred by your will or by the applicable laws of descent
and distribution.


--------------------------------------------------------------------------------




 

 

7.

Termination, Retirement, Disability or Death. The Option will vest and remain
exercisable as follows:


 

 

 

 

 

Event

 

Vesting

 

Exercise

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Death

 

Immediate vesting as of death.

 

Expires original expiration date.

 

 

 

 

 

Disability

 

Immediate vesting as of incurrence of Disability.

 

Expires original expiration date.

 

 

 

 

 

Retirement at or after age 72

 

Immediate vesting as of retirement.

 

Expires original expiration date.

 

 

 

 

 

Voluntary termination other than for death, Disability or retirement at or after
age 72

 

Unvested Option forfeited as of termination.

 

Expires earlier of (i) original expiration date, or (ii) 3 months after
termination. If you die or incur a Disability prior to end of this 3-month
period, expires earlier of (i) original expiration date, or (ii) 1 year after
death or Disability.

 

 

 

 

 

Involuntary termination other than for death, Disability or retirement at or
after age 72

 

Unvested Option forfeited as of termination.

 

Expires earlier of (i) original expiration date, or (ii) 3 years after
termination. If you die or incur a Disability prior to end of this 3-year
period, expires earlier of (i) original expiration date, or (ii) later of 3
years after termination or 1 year after death or Disability.


 

 

8.

Change in Control. In the event of a Change in Control, any portion of the
Option that has not vested as of the date of Change in Control will immediately
become exercisable in full.If your service as a director of the Company
terminates for any reason following a Change in Control, that termination will
be treated as a retirement from the Board of Directors at or after age 72 for
purposes of Section 7 above.

 

 

9.

Withholdings. The Company will have the right, prior to the issuance or delivery
of any Shares in connection with the exercise of the Option, to withhold or
demand from you the amount necessary to satisfy applicable tax requirements, as
determined by the Committee.

2

--------------------------------------------------------------------------------




 

 

10.

Transfer of Option. You may not transfer the Option or any interest in the
Option except by will or the laws of descent and distribution or except as
permitted by the Committee and as specified in the Plan.

 

 

11.

Adjustments. In the event of any stock split, reverse stock split, dividend or
other distribution (whether in the form of cash, Shares, other securities or
other property), extraordinary cash dividend, recapitalization, merger,
consolidation, split-up, spin-off, reorganization, combination, repurchase or
exchange of Shares or other securities, the issuance of warrants or other rights
to purchase Shares or other securities, or other similar corporate transaction
or event, the Committee may, in its sole discretion, adjust the number and kind
of Shares covered by the Option, the Exercise Price and other relevant
provisions to the extent necessary to prevent dilution or enlargement of the
benefits or potential benefits intended to be provided by the Option. Any such
determinations and adjustments made by the Committee will be binding on all
persons.

 

 

12.

Restrictions on Exercise. Exercise of the Option is subject to the conditions
that, to the extent required at the time of exercise, (a) the Shares covered by
the Option will be duly listed, upon official notice of issuance, upon the NYSE,
and (b) a Registration Statement under the Securities Act of 1933 with respect
to the Shares will be effective. The Company will not be required to deliver any
Common Stock until all applicable federal and state laws and regulations have
been complied with and all legal matters in connection with the issuance and
delivery of the Shares have been approved by counsel of the Company.

 

 

13.

Disposition of Securities. By accepting the Award, you acknowledge that you have
read and understand the Company’s policy, and are aware of and understand your
obligations under U.S. federal securities laws in respect of trading in the
Company’s securities.You agree not to sell Shares (including by using the
Company’s “cashless exercise” program for the Option, or any successor program)
at any time when you possess material nonpublic information with respect to the
Company or when doing so would otherwise result in a violation of securities
law. The Company will have the right to recover, or receive reimbursement for,
any compensation or profit realize on the exercise of the Option or by the
disposition of Shares received upon exercise of the Option to the extent that
the Company has a right of recovery or reimbursement under applicable securities
laws.

 

 

14.

Plan Terms Govern. The exercise of the Option, the disposition of any Shares
received upon exercise of the Option, and the treatment of any gain on the
disposition of these Shares are subject to the terms of the Plan and any rules
that the Board of Directors and the Committee may prescribe. The Plan document,
as may be amended from time to time, is incorporated into this Agreement.
Capitalized terms used in this Agreement have the meaning set forth in the Plan,
unless otherwise stated in this Agreement.In the event of any conflict between
the terms of the Plan and the terms of this Agreement, the Plan will control
unless otherwise stated in this Agreement.By accepting the Award, you
acknowledge receipt of the Plan and the prospectus, as in effect on the date of
this Agreement.

3

--------------------------------------------------------------------------------




 

 

15.

Acceptance of Award. By accepting the Award, you agree to be bound by the terms
and conditions of this Agreement and acknowledge that the Award is granted at
the sole discretion of the Company and is not considered part of any contract of
employment with the Company or of your normal or expected compensation or
benefits package for purposes of any benefit plan of the Company (except as
otherwise expressly provided in a written agreement you have entered into with
the Company).

 

 

16.

Limitations. Nothing in this Agreement or the Plan gives you any right to
continue as a member of the Board of Directors of the Company or will prejudice
the rights of the Board of Directors or shareowners of the Company with respect
to your nomination and election.Payment of Shares is not secured by a trust,
insurance contract or other funding medium, and you do not have any interest in
any fund or specific asset of the Company by reason of the Option. You have no
rights as a shareowner of the Company pursuant to the Option until Shares are
actually delivered you.

 

 

17.

Incorporation of Other Agreements. This Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Option. This
Agreement supersedes any prior agreements, commitments or negotiations
concerning the Option.

 

 

18.

Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

 

 

19.

Choice of Law. You and the Company agree that the validity, performance,
interpretation and other incidents of this Agreement shall be governed by the
internal substantive law of the State of Delaware, to the extent not superceded
by applicable Federal law.

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
the facsimile signature of its Chairman of the Board and Chief Executive Officer
as of the day and year first above written. By consenting to this Agreement, you
agree to the following:(i) you have carefully read, fully understand and agree
to all of the terms and conditions described in this Agreement; the Plan; all
accompanying documentation; and (ii) you understand and agree that this
Agreement and the Plan constitute the entire understanding between you and the
Company regarding the Option, and that any prior agreements, commitments or
negotiations concerning the Option are replaced and superseded. You will be
deemed to consent to the application of the terms and conditions set forth in
this Agreement and the Plan unless you contact Honeywell International Inc.,
Executive Compensation/AB-1D, 101 Columbia Road, Morristown, NJ 07962 in writing
within thirty (30) days of the date of this Agreement.

 

 

 

Honeywell International Inc.

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

5

--------------------------------------------------------------------------------